DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction / Election
Applicants’ election without traverse of Species III (Figs. 7 and 8), Claims 1-13 (pp. 1 and 2 of Applicants’ Response to Election / Restriction filed on July 12, 2021) is acknowledged and Applicants’ election is made FINAL.  
	The Examiner further acknowledges that elements 15/16/17/19/101/03/151/152 as shown in Fig. 1 and described by Applicants (3rd full paragraph on p. 2 of Applicants’ reply) are also associated with the embodiment of Species III.  Thus, Claims 1-13 are pending and are examined below in the U.S. National stage application.     

Examiner’s Note
Any citations to the specification below are taken from the SUBSTITUTE SPECIFICATION (has “37370” and “Substitute Spec Clean” written in the upper right hand corner of each page) received in the file of record on May 24, 2019.   

Claim Interpretation
Independent Claim 1 recites the limitation “wherein at least one of the orbiting scroll and the fixed scroll is provided with a medium pressure passage, and during a rotation of the orbiting scroll, the medium pressure passage is configured to connect the 
		(i) only the orbiting scroll is provided with a medium pressure passage, or
		(ii) only the fixed scroll is provided with a medium pressure passage, or
		(iii) both the orbiting scroll and the fixed scroll are each provided with a medium pressure passage.  
The Examiner would like to provide insight on how this limitation is interpreted in the examination of Claim 1 below based on (iii) above where both the orbiting scroll and the fixed scroll each have/are provided with a medium pressure passage.  
	The specification discloses that the fixed scroll (11, Figs. 1 and 7-8) and orbiting scroll (12, Fig. 1) each have their respective medium pressure passages (a first medium pressure passage 31 is defined in the orbiting scroll 11 and a second medium pressure passage 41 is defined in the fixed scroll 12) configured to connect a respective compression chamber with the back pressure chamber (“back pressure chamber”, Figs. 7 and 8).  Since the subphrase “at least one” in this limitation also encompasses a condition where both the fixed scroll and the orbiting scroll each have a medium pressure passage (support in the specification (for example, at p. 14, lines 3-14) and by virtue of where the medium pressure passage is located (i.e., one medium pressure passage located in the orbiting scroll (11) and another medium pressure passage located in the fixed scroll (12)), the Examiner will construe the condition where both the fixed scroll and the orbiting scroll have “a medium pressure passage” the medium pressure passage will be interpreted as a first medium pressure passage 31 in the orbiting scroll 11 and a second medium pressure passage 41 in the fixed scroll 12.  In both the fixed scroll and the orbiting scroll have a medium pressure passage the limitation “the medium pressure passage is configured to connect the compression cavity with the back pressure chamber” will be interpreted as both the first medium pressure passage and the second medium pressure passage are configured to connect respective crescent-shaped compression cavities with the back pressure chamber.  The Examiner recommends that the “crescent-shaped compression cavity” (Claim 1, lines 11 and 14) be further amended to recite ‘a plurality of crescent-shaped compression cavities” (i.e., a change to the plural form in the claim), since there is more than one compression cavity and because the compression cavity connected to the medium pressure passage (31) of the orbiting scroll (11) is a different compression cavity than the compression cavity connected to the medium pressure passage (41) of the fixed scroll (12).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a seal disposed at a position where the cover plate contacts an end face of the fixed scroll end plate (Claim 11, lines 2 and 3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
				hub 123 described in the specification (p. 9, line 27) is not found depicted in the drawings or in the reference numeral list starting on p. 6 of the specification,
				center 0 of the fixed scroll at a certain eccentric distance (p. 10, lines 10 and 11) is not found depicted in the drawings or in the reference numeral list starting on p. 6 of the specification, and
				“path S” is depicted in Figs. 7 and 8, however, it is not understood what “path S” is actually depicting (i.e., the arrow is on what appears to be circular path in each of Figs. 7 and 8 which is not a movement path “in a shape of S” as described in the specification, p. 14, lines 22-26).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			The upper right depiction of Fig. 2 labels enthalpy holes with reference numeral 60, however, the end of the lead lines associated with reference numeral 60 project in to a blackened crescent-shaped compression cavity of Applicants’ scroll compressor so that the respective enthalpy-increasing holes 60 cannot be seen.
			Additionally, the specification describes only a single enthalpy-increasing hole 60 (p. 13, line 8 of the specification, and depicted as single hole in Figs. 5 and 6).  As such, it is not understood why there are two different lead lines leading from reference numeral 60 in to the blackened crescent-shaped compression cavity in the upper right drawing associated with Fig. 2.       
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract contains 274 words which is greater than 150 words.      
	Appropriate correction is required.

The disclosure is objected to because of the following informalities:
		“housing 102” (p. 9, line 25) should be ‘housing 101 [[, 
	Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
		“to form a crescent-shaped compression cavity;” (Claim 1, line 11) should be ‘to form a plurality of crescent-shaped compression cavities [[Claim Interpretation section above), and 
		“the medium pressure passage is configured to connect the compression cavity with the back pressure chamber” (Claim 1, last two lines) should be ‘the medium pressure passage is configured to connect a respective at least one of the plurality of crescent-shaped compression cavities [[Claim Interpretation section above). 
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 2 and claims dependent thereon
	The limitation “ at least one of the first medium pressure passage and the second medium pressure passage is configured to connect the compression cavity with the back pressure chamber” (Claim 2, last two lines) makes the claim indefinite in that if Claim 1 is read as both the orbiting scroll and the fixed scroll are provided with a medium pressure passage it is not understood how the first medium pressure passage of the orbiting scroll and the second medium pressure passage of the fixed scroll can connect with a single crescent-shaped compression cavity when the specification shows that the first medium pressure passage (31, Fig. 7) is connected to a rightmost crescent-shaped compression cavity (see Fig. 7) and the second medium pressure cavity (includes port 411, Fig. 7) is connected to a leftmost crescent-shape compression cavity which is a different compression cavity that the rightmost crescent-shaped compression cavity.  One way to obviate this rejection is to implement the recommended corrections for Claim 1 as described in the Claim Objections section above.  Additionally, Claim 2 can then be further amended to recite
			‘at least one of the first medium pressure passage and the second medium pressure passage is configured to connect the respective at least one of the plurality of crescent-shaped compression cavities [[

In Regard to Claim 3 and claims dependent thereon
	The phrase “a first medium pressure hole, an end of the first medium pressure hole being connected with the first passage, and another end of the first medium pressure hole penetrating a side end face, adjacent to the fixed scroll, of the orbiting scroll end plate and being connected with the compression cavity” (Claim 3, lines 5-8) makes the claim indefinite because of the placement of the numerous commas in the phrase it is not understood what previously subphrase and/or specific element(s)/limitation(s) is/are associated with the last subphrase “of the orbiting scroll end plate and being connected with the compression cavity” (Claim 3, last two lines) so the scope of the claim is clear.  One way to obviate this rejection is to further amend Claim 3 as follows 
		‘a first medium pressure hole having a first end and a second end opposite to the first end, the first [[the second [[to connect to [[the respective at least one of [[plurality of crescent-shaped compression cavities [[

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In regard to Claim 2 and claims dependent thereon
	If for Claim 1 the arrangement of only the medium pressure passage being provided in the orbiting scroll (Claim 1, line 12) is the condition selected by a reader of Applicants’ claims (see condition (i) in the Claim Interpretation section above), dependent Claim 2 being dependent on Claim 1, does not recite a further limitation that otherwise limits this particular interpretation condition of the medium pressure passage arrangement such that Claim 2 would not be narrower than Claim 1 (for example and in contrast, another condition of Claim 2 (i.e., see condition (iii) in the Claim Interpretation section above) can be selected by the reader of Applicants’ claims to read as the medium pressure passage being both the first medium pressure passage and the second medium pressure passage, Claim 2, lines 1-3).    
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1), as best understood in relation to the 35 U.S.C. 112 issues described above, as being anticipated by US2007/0092390 (Ignatiev et al.; published on April 26, 2007) (IGNATIEV).  
In reference to Claim 1, IGNATIEV discloses:
		An enhanced vapor injection scroll compressor (compressor 10 is a hermetic refrigerant compressor that can be configured to operate in an enhanced vapor system, title, Abstract, ¶ 0002, especially last line, ¶ 0007, last five (5) lines, and ¶ 0037, lines 1-5, Figs. 1-11), comprising: 
			a compressor housing (shell 12, ¶ 0037, line 10, Fig. 1); 
			a main frame (upper bearing housing 26, ¶ 0037, last two lines) disposed in the compressor housing (12); 
			an orbiting scroll (orbiting scroll member 56, ¶ 0040, line 6) arranged on the main frame (26) and comprising an orbiting scroll end plate (lower surface end plate 60, ¶ 0040, line 5) and an orbiting scroll wrap (wrap 58, ¶ 0040, lines 3 and 4) arranged on a side end face of the orbiting scroll end plate (60) away from the main frame (26), a back pressure chamber (annular recess 54, ¶ 0040, line 2) being defined between the orbiting scroll end plate (60) and the main frame (26); 
			a fixed scroll (non-orbiting scroll member 70, ¶ 0042, line 7) arranged on a side of the orbiting scroll (56) away from the main frame (26) and comprising a fixed scroll end plate (end plate 74, ¶ 0041, lines 2 and 3) and a fixed scroll wrap (scroll wrap 72, ¶ 0041, lines 1 and 2) arranged on a side end face of the fixed scroll end plate (74) adjacent to the main frame (26), and the fixed scroll wrap (72) and the orbiting scroll wrap (58) meshing to form a crescent-shaped compression cavity (Figs. 1 and 4a); 
			wherein the orbiting scroll (56) is provided with a medium pressure passage (one or more passages 96, ¶ 0046, line 7, Figs. 1-3a), and during a rotation of the orbiting scroll (56), the medium pressure passage (96) is configured to connect the compression cavity (Figs. 1 and 4a) with the back pressure chamber (54).  
	In reference to Claim 2, IGNATIEV further discloses that the medium pressure passage (one or more passages 96, Fig. 1) comprises a first medium pressure passage defined in the orbiting scroll (56), and during the rotation of the orbiting scroll (56), the first medium pressure passage (one or more of the passages that constitute 96) is configured to connect the compression cavity (Figs. 1 and 4a) with the back pressure chamber (annular recess 54, ¶ 0040, line 2).  
	In reference to Claim 3, IGNATIEV further discloses that the first medium pressure passage comprises: 
			a first passage (passage A of 96, Examiner’s ANNOTATED Fig. 3a of IGNATIEV) extending inwardly from an outer circumferential wall of the orbiting scroll end plate (passage A extends inwardly in a radial direction away from the outer circumferential wall of orbiting scroll end plate 60, Fig. 3a); 
			a first medium pressure hole (hole B, Examiner’s ANNOTATED Fig. 3a of IGNATIEV), an end of the first medium pressure hole being connected with the first passage (passage A), and another end of the first medium pressure hole (hole B) penetrating a side end face (the other end of hole B is at location C which is on the right side of the scroll compressor as shown in Examiner’s ANNOTATED Fig. 3a of IGNATIEV, adjacent to the fixed scroll (adjacent fixed end plate 74), of the orbiting scroll end plate (60) and being connected with the compression cavity (¶ 0046, lines 1-6). 

    PNG
    media_image1.png
    313
    522
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3a of IGNATIEV


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0230284(A) (Mizuno et al; published on May 18, 1990) (MIZUNO) in view of IGNATIEV.  
	An English Machine Translation of JPH0230284(A) is provided for Applicants’ convenience.
	In reference to Claim 1, MIZUNO teaches:
		An enhanced injection scroll compressor (MIZUNO discloses a scroll fluid machine that injects fluid to be compressed (¶ 0001, line 2, Figs. 1-5) MIZUNO is silent about the scroll compressor being a vapor injection scroll compressor, however, as this recitation is recited in the preamble of Claim 1 it is not given patentable weight….additionally IGNATIEV as described below does teach an enhanced injection scroll compressor), comprising: 
			a main frame (frame 5 as labeled in Fig. 1, ¶ 0001, last line); 
			an orbiting scroll (swirl scroll 1, English Abstract, line 8, Fig. 1) arranged on the main frame (5) and comprising an orbiting scroll end plate (orbiting scroll end plate 1a, ¶ 0001, line 41) and an orbiting scroll wrap (wrap 1b, ¶ 0001, line 41) arranged on a side end face of the orbiting scroll end plate (1a) away from the main frame (5), a back pressure chamber (back pressure chamber 10, ¶ 0001, line 51) being defined between the orbiting scroll end plate (1a) and the main frame (5); 
			a fixed scroll (fixed scroll 2, ¶ 0001, line 39) arranged on a side of the orbiting scroll (1) away from the main frame (5) and comprising a fixed scroll end plate (end plate 2a, ¶ 0001, line 40) and a fixed scroll wrap (wrap 2b, ¶ 0001, line 40) arranged on a side end face of the fixed scroll end plate (2a) adjacent to the main frame (5), and the fixed scroll wrap (2a) and the orbiting scroll wrap (1a) meshing to form a crescent-shaped compression cavity (Fig. 3); 
			wherein the orbiting scroll (1) is provided with a medium pressure passage (left communication hole 9, right communication hole 9, English Abstract, line 6, Fig. 1), and during a rotation of the orbiting scroll (1), the medium pressure passage (left 9, right 9) is configured to connect the compression cavity (Fig. 3) with the back pressure chamber (back pressure chamber 10, ¶ 0001, line 51).
MIZUNO does not explicitly teach
			(i) a compressor housing;
			(ii) that the main frame is disposed in the housing.
A person having ordinary skill in the scroll compressor art (PHOSITA) would recognize that the components of the scroll compressor, such as the main frame, are disposed within a housing and that without the housing the scroll compressor would not achieve compression, however, with regard to (i) and (ii) above, IGNATIEV teaches an enhanced vapor injection scroll compressor (compressor 10 is a hermetic refrigerant compressor that can be configured to operate in an enhanced vapor system, title, Abstract, ¶ 0002, especially last line, ¶ 0007, last five (5) lines, and ¶ 0037, lines 1-5, Figs. 1-11) that includes a compressor housing (shell 12, ¶ 0037, line 10, Fig. 1) and a main frame (upper bearing housing 26, ¶ 0037, last two lines) disposed in the housing (12).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a housing and a main frame disposed in the housing as taught by IGNATIEV and incorporate such features into MIZUNO’s scroll compressor for the benefit of constructing a scroll compressor that is effective to compress a fluid as expressly described by IGNATIEV (¶ 0002).  
	In reference to Claim 2, as best understood in relation to the 35 U.S.C. 112 issue described above, MIZUNO further teaches that the medium pressure passage comprises a first medium pressure passage (left communication passage 9, Fig. 1) and the first medium pressure passage is defined in the orbiting scroll (1, ¶ 0001, line 41), and during the rotation of the orbiting scroll (1), the first medium pressure passage (left communication passage 9) is configured to connect the compression cavity (a portion of the compression space formed between fixed scroll 2 and orbiting scroll 1, Figs. 1 and 3) with the back pressure chamber (10).
	In reference to Claim 3, MIZUNO further teaches that the first medium pressure passage (left communication passage 9, Fig. 1) comprises: 
			a first passage (the passage of 9 at the end of the lead line of reference numeral 9 in Fig. 1) extending inwardly from an outer circumferential wall of the orbiting scroll end plate (1a); 
			a first medium pressure hole (vertical hole extending from left 9 to a compression chamber, Fig. 1), an end of the first medium pressure hole (vertical hole extending from 9 to a compression chamber, Fig. 1) being connected with the first passage (the bottom of the vertical hole is connected to passage 9), and another end of the first medium pressure hole penetrating a side end face (the upper portion of the vertical hole is connected to a compression chamber), adjacent to the fixed scroll ( at least adjacent to 2b), of the orbiting scroll end plate (1a) and being connected with the compression cavity (the space created by the enmeshment of 2 and 1, Fig. 1).
	In reference to Claim 12, MIZUNO further teaches that a port (at the left end of the left 9 in Figs. 1 and 2) of the first passage (the passage of the left 9 at the end of the lead line of reference numeral 9 in Fig. 1) formed at the outer circumferential 5 of 8wall of the orbiting scroll end plate (1a) is sealed by the seal (rectangular structure denoted by a cross hatch pattern that is different from the other scroll compressor structures, best seen in Fig. 1), and the orbiting scroll end plate (1a) is provided with a second medium pressure hole (9a) connected with the first passage (left 9) and having a free end penetrating the side end face (upper face of 1a, Figs. 1 and 2), adjacent to the fixed scroll (2), of the orbiting scroll end plate (1a); 
			an end face of a free end of the fixed scroll wrap (2a) is provided with an annular gas guide groove (recessed part 2c, English Abstract, line 4, Fig. 1) intermittently connected with the second medium pressure hole (9a) along with the rotation of the orbiting scroll (1), and the annular gas guide groove (2c) is connected with the back pressure chamber (10, English Abstract, CONSTITUTION, lines 1-3, Fig. 1).

Claims 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IGNATIEV in view of US2010/0089093 (Kim et al.; published on April 15, 2010) (KIM).  
	In reference to Claim 4, IGNATIEV does not teach a second medium pressure passage and cover and limitations associated therewith.  KIM teaches a scroll compressor (title, Abstract, Figs. 1-8) that has a cover plate (shielding member 120, ¶ 0029, line 2, Figs. 1 and 3-4) is fixedly connected to the fixed scroll end plate (plate portion 41, ¶ 0024, line 2) and a closed space (first communicating groove 113, ¶ 0025, line 5) is defined between the cover plate (120) and the fixed scroll end plate (41), 
			the second medium pressure passage comprises: 
			a second passage (second channel hole 112, ¶ 0025, lines 3 and 4) penetrating the fixed scroll end plate (41) in an axial direction and connected with the compression cavity (of compression chambers ¶ 0020, line 9); and 
			a third passage (first channel hole 111, ¶ 0025, line 2) penetrating the fixed scroll end plate (41) and the fixed scroll wrap (bottom portion of 41) in the axial direction (111 has at least an axial component to its directionality), connected with the back pressure chamber (S3, ¶ 0024, lines 10 and 11), and connected with the second passage (112) through the closed space (113).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have cover plate and a second medium pressure passage containing a second passage and a third passage and limitations associated therewith as taught by KIM and incorporate such features into IGNATIEV’s scroll compressor for the benefit of providing refrigerant gas to maintain the pressure in the back pressure chamber and also provide lubrication the compression chambers to enhance the reliability and efficiency to the scroll compressor and the end application of use as expressly described by KIM (¶ 0036, especially lines 2-5 and last three (3) lines).    
	In reference to Claim 7, which is dependent on Claim 4, IGNATIEV does not teach a second passage and a third passage.  KIM teaches a scroll compressor (title, Abstract, Figs. 1-8) where the third passage (111, Fig. 4) is positioned outside the second passage (112, 111 is position radially outbound from 112).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a third passage positioned outside the second passage as taught by KIM and incorporate such a feature into IGNATIEV’s scroll compressor for the benefit of properly positioning passage elements within the scroll compressor so as to provide an effective flow path for lubricating oil supplied to the compression chamber from the back pressure chamber to enhance the reliability and efficiency to the scroll compressor and the end application of use as expressly described by KIM (¶ 0005, last four lines).    
	In reference to Claim 11, similarly to Claim 4, IGNATIEV does not teach a second passage and a third passage and/or a seal.  KIM teaches a scroll compressor (title, Abstract, Figs. 1-8) where a seal (sealing washer 121, ¶ 0029, lines 1-3, Fig. 4) is disposed at a position where the cover plate (120) contacts an end face of the fixed scroll end plate (41).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a seal of the cover plate positioned thereat as taught by KIM and incorporate such a feature into IGNATIEV’s scroll compressor for the benefit of sealing the cover plate relative to the fixed scroll so that an effective flow path for lubricating oil supplied to the compression chamber from the back pressure chamber is realized so as to enhance the reliability and efficiency to the scroll compressor and the end application of use as expressly described by KIM (¶ 0005, last four lines).    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO and IGNATIEV as applied to Claim 3 above, and further in view of KIM.  
	In reference to Claim 4, MIZUNO and IGNATIEV do not teach a second medium pressure passage and a cover and limitations associated therewith.  KIM teaches a scroll compressor (title, Abstract, Figs. 1-8) that has a cover plate (shielding member 120, ¶ 0029, line 2, Figs. 1 and 3-4) is fixedly connected to the fixed scroll end plate (plate portion 41, ¶ 0024, line 2) and a closed space (first communicating groove 113, ¶ 0025, line 5) is defined between the cover plate (120) and the fixed scroll end plate (41), 
			the second medium pressure passage comprises: 
			a second passage (second channel hole 112, ¶ 0025, lines 3 and 4) penetrating the fixed scroll end plate (41) in an axial direction and connected with the compression cavity (of compression chambers ¶ 0020, line 9); and 
			a third passage (first channel hole 111, ¶ 0025, line 2) penetrating the fixed scroll end plate (41) and the fixed scroll wrap (bottom portion of 41) in the axial direction (111 has at least an axial component to its directionality), connected with the back pressure chamber (S3, ¶ 0024, lines 10 and 11), and connected with the second passage (112) through the closed space (113).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a cover plate and a second medium pressure passage containing a second passage and a third passage and limitations associated therewith as taught by KIM and incorporate such features into the modified scroll compressor of MIZUNO and IGNATIEV for at least the benefit of providing refrigerant gas to maintain the pressure in the back pressure chamber and also provide lubrication the compression chambers to enhance the reliability and efficiency of the scroll compressor as applied in the end application of use as expressly described by KIM (¶ 0036, especially lines 2-5 and last three (3) lines and ¶ 0005).    

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO and IGNATIEV and KIM as applied to Claim 4 above, and further in view of CN 203717348U (published July 16, 2014) (SC FOR FREEZING).  
	In reference to Claim 5, MIZUNO and IGNATIEV and KIM teach that the first medium pressure hole (vertical hole extending from left 9 to a compression chamber, Fig. 1 of MIZUNO) is provided at a position adjacent to an inside profile of the orbiting scroll wrap (wrap 1b, ¶ 0001, line 41 of MIZUNO) and that the fixed scroll wrap and the orbiting scroll wrap mesh (Fig. 1 of MIZUNO).  MIZUNO and IGNATIEV and KIM do not explicitly teach an enthalpy-increasing hole and features associated therewith.  SC FOR FREEZING teaches a scroll compressor (title, English Abstract) that includes an enthalpy-increasing hole (enthalpy increase spray hole, English Abstract, line 39) being formed in the fixed scroll end plate (fixed scroll plate, English Abstract, lines 39 and 40).
SC FOR FREEZING teaches the “phase difference” limitation since air enters into the compression space of the compressor and “liquid is sprayed in” to the compression space via the enthalpy increasing spay hole (English Abstract).  This air versus liquid entering the compression space constitutes a phase difference.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an air/liquid/enthalpy-increasing hole arrangement to produce a phase difference as taught by SC FOR FREEZING and incorporate this feature into the modified scroll compressor of MIZUNO and IGNATIEV and KIM for at least the benefit of providing a scroll compressor arrangement effective for use in commercial applications such as freezing applications as expressly described by SC FOR FREEZING (English Abstract, line 1).  
	In reference to Claim 6, MIZUNO and IGNATIEV and KIM and SC FOR FREEZING teach the limitations of Claim 5 from which Claim 6 depends along with a port of the second passage (left 9, Fig. 1 of MIZUNO) is located at a position adjacent to an inside profile of the fixed scroll 4 of 8wrap (located adjacent to the side wall wrap located to the right of the lead line of reference numeral 112 in Fig. 4 of KIM).  SC FOR FREEZING do not explicitly teach that second passage is located at another side of the enthalpy-increasing hole relative to the first medium pressure hole.  The PHOSITA would understand that the enthalpy increase spay hole can be placed in a middle compression cavity, by design choice, so that the second passage is located at another side of the enthalpy-increasing hole relative to the first medium pressure hole.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the enthalpy-increasing hole formed in the fixed scroll as taught by SC FOR FREEZING and positionally place this hole so that second passage is located at another side of the enthalpy-increasing hole relative to the first medium pressure hole for at least the benefit of providing a scroll compressor construction that is effective for commercial applications such as freezing applications of use as expressly described by SC FOR FREEZING (English Abstract, line 1).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over IGNATIEV and KIM as applied to Claim 4 above, and further in view of US6158990 (Kimura et al.; issued on December 12, 2000) (KIMURA).   
	In reference to Claim 8, IGNATIEV and KIM teaches a second passage, a closed space, and a back pressure chamber as described above, however, IGNATIEV and KIM do not teach a backflow preventing device and features associated therewith.  KIMURA teaches a scroll member (title, Abstract, Figs. 1-15C) having a backflow preventing device (discharge valve mechanism 55, col. 4, lines 35-37) that blocks or releases a passage (the discharge opening 53, col. 4, line 5) based on a pressure difference between the compression cavity and a chamber (formed by the mesh of the fixed scroll member 39 (col. 4, line 21) and moveable scroll member 69, col. 4, lines 45 and 46).  A PHOSITA would understand that such a valve solves the same problem as blocking or releasing fluid of a fluid passage such as the discharge hole 57 and can be similarly applied to fluid passage of the second passage.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a back flow preventing device to block or release a passage as taught by KIMURA and apply this feature to the second passage of the modified scroll compressor of IGNATIEV and KIM for the benefit of having a controlled flow of fluid dependent on the pressure within the passage a shown in KIMURA (Fig. 1).   
 	In reference to Claim 9, IGNATIEV and KIM teaches a second passage, a closed space, and a back pressure chamber as described above, however, IGNATIEV and KIM do not teach a backflow preventing device and features associated therewith.  KIMURA teaches a scroll member (title, Abstract, Figs. 1-15C) having a backflow preventing device (discharge valve mechanism 55, col. 4, lines 35-37) that is an elastic valve plate with one end fixed to the fixed scroll and another end that blocks or releases a passage (the discharge opening 53, col. 4, line 5) based on a pressure difference between the compression cavity and a chamber (formed by the mesh of the fixed scroll member 39 (col. 4, line 21) and moveable scroll member 69, col. 4, lines 45 and 46).  A PHOSITA would understand that such a valve solves the same problem as blocking or releasing fluid of a fluid passage such as the discharge hole 57 and can be similarly applied to fluid passage of the second passage.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a back flow preventing device fixed with one end fixed to the fixed scroll and the other end that blocks or releases a passage as taught by KIMURA and apply this feature to the second passage of the modified scroll compressor of IGNATIEV and KIM for the benefit of having a controlled flow of fluid dependent on the pressure within the passage a shown in KIMURA (Fig. 1).   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over IGNATIEV and KIM and KIMURA as applied to Claim 9 above, and further in view of US6264452 (Sun el al.; published on July 24, 2001) (SUN).  
	In reference to Claim 10, IGNATIEV and KIM and KIMURA teach a back flow preventing device and an elastic valve plate, however, IGNATIEV and KIM and KIMURA do not teach a limit baffle fixed to the scroll end plate and positioned between the elastic valve plate and the fixed scroll end plate.  SUN teaches valve plate assembly of a compressor (title, Abstract, Figs. 1-9) having backflow preventing device (valve plate 10, 100, col. 2, lines 17 and 50, Figs. 1-7) further comprises a limit baffle (valve seat 25 contains hole(s) that limit air exiting the plate, Figs. 1 and 9), an end of the limit baffle is fixed to a fixed structure (mounted on scroll compressor 60, col. 2, lines 1-3), and the limit baffle (25) is positioned between the elastic valve plate (structure above 25 in Fig. 1) and the fixed scroll end plate valve plate (structure below 25 in Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date to utilize a limit baffle positioned between the valve plate and the plate structure as taught by SUN and further incorporate this feature into the modified scroll compressor of IGNATIEV and KIM for the benefits of providing a desirable seal and further withstand the stress during operation of the scroll compressor as explicitly described by SUN (col. 1, lines 4-9).   


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over IGNATIEV in view of US2016/0298627 (Knippen et al.; published on October 13, 2016) (KNIPPEN).
	In reference to Claim 13, IGNATIEV teaches an enhanced vapor injection scroll compressor according to Claim 1 (see rejection of Claim 1 above).  IGNATIEV does not explicitly teach a refrigeration system that includes a condenser, an evaporator, and a refrigerant circuit that connects these elements together.  KNIPPEN teaches a compressor control system that comprises a compressor (10, Fig. 1), a condenser (12), an evaporator (16) and a refrigerant circuit (see functional block diagram in Fig. 1) that connects the compressor (10), the condenser (12) and the evaporator (16). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize IGNATIEV’s scroll compressor in a refrigerant circuit that includes a compressor, a condenser, and an evaporator as taught by KNIPPEN for the benefit of utilizing the scroll compressor in commercially viable refrigeration, heat pump, HVAC, or chiller system product applications as taught by KNIPPEN (¶ 0003).    



Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US4596520, US5520526, US20120230854, US4596521, US4669962, and US6123528 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday October 20, 2021

/Mary Davis/Primary Examiner, Art Unit 3746